Citation Nr: 1023482	
Decision Date: 06/23/10    Archive Date: 07/01/10

DOCKET NO.  02-00 215A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to April 5, 2007 for 
the grant of a total disability rating based on 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel




INTRODUCTION

The Veteran served on active duty from November 1959 to 
November 1967 and from April 1971 to April 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Petersburg, Florida.  In that decision, 
the RO granted entitlement to TDIU and assigned an effective 
date of December 14, 1998 for that grant.  

In a November 2006 decision, the Board granted an earlier 
effective date of April 5, 1997 for TDIU.  The Veteran 
appealed this decision to the United States Court of Appeals 
for Veterans Claims (Court).  In a January 2009 memorandum 
decision, the Court vacated the Board's decision insofar as 
an effective date prior to April 5, 1997 had not been 
assigned.  The Board remanded this case in July 2009.  

The Board further notes that, in November 2006, the Board 
remanded a claim for service connection for atrial 
fibrillation, but this claim was later granted in a March 
2007 rating decision.


FINDINGS OF FACT

1.  VA examination reports from April 5, 1997 can be 
reasonably inferred as an informal claim for TDIU.

2.  The evidence of record does not establish that the 
Veteran became unemployable due to service-connected 
disabilities prior to April 5, 1997.




CONCLUSION OF LAW

The criteria for an effective date prior to April 5, 2007 for 
the grant of TDIU have not been met.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5110 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Earlier effective date claim

Unless otherwise specified, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase is to be fixed in accordance with the facts found, 
will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.

Awards of TDIU are governed by the effective date rules 
applicable to awards of increased compensation.  See Hurd v. 
West, 13 Vet. App. 449 (2000).  In cases involving increases, 
the effective date will be the earliest date as of which it 
is factually ascertainable that an increase in disability 
occurred if the claim is received within one year from such 
date.  Otherwise, the effective date is the date of receipt 
of claim.  38 C.F.R. § 3.400(o)(2).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a)).  
38 C.F.R. § 3.155 provides that any communication or action 
indicating intent to apply for one or more VA benefits may be 
considered an informal claim.  Such an informal claim must 
identify the benefit sought.  38 C.F.R. § 3.1(p) defines 
application as a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  See also Rodriguez v. 
West, 189 F.3d. 1351 (Fed. Cir. 1999). 

VA is required to identify and act on informal claims for 
benefits.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 
3.155(a).  See also Servello v. Derwinski, 3 Vet. App. 196, 
198-200 (1992).  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered filed as of the date of receipt of the informal 
claim.

38 C.F.R. § 3.157(a) provides that the effective date of 
pension or compensation benefits will be the date of receipt 
of the claim or the date entitlement arose, whichever is 
later.  Acceptance of a report of examination or treatment 
meeting the requirements of 38 C.F.R. § 3.157 as a claim for 
increase is subject to the payment of retroactive benefits 
from the date of a report or for a period of one year prior 
to the date of receipt of the report.  

If a formal claim for compensation has previously been 
allowed, or a formal claim for compensation disallowed for 
the reason that the service-connected disability is not 
compensable in degree, a report of examination or 
hospitalization can be accepted as an informal claim for 
benefits.  38 C.F.R. § 3.157(b).  As to reports prepared by 
VA or the uniformed services, the date of receipt of such a 
claim is deemed to be the date of outpatient or hospital 
examination or date of admission to a VA or uniformed 
services hospital.  For reports prepared by a non-VA hospital 
where the Veteran was maintained at VA expense, the date of 
admission to the hospital is accepted as the date of receipt 
of claim if VA maintenance was authorized prior to admission.  
38 C.F.R. § 3.157(b)(1).  For all other reports, including 
reports from private physicians, laymen, and state and other 
institutions, the date of receipt of the reports is accepted 
as the date of receipt of an informal claim.  38 C.F.R. § 
3.157(b)(2-3).

In a September 2005 rating decision, the RO granted service 
connection for pulmonary embolus with postoperative 
hemarthrosis and assigned a 60 percent evaluation, effective 
from December 14, 1998, the date of claim for an increased 
evaluation and for service connection for a heart disorder.  
The RO also granted entitlement to TDIU, effective from 
December 14, 1998.  The RO indicated that this date was 
assigned since this was the earliest date that the Veteran 
met the minimum schedular criteria for a TDIU grant.

However, in the aforementioned November 2006 decision, the 
Board granted an earlier effective date of April 5, 1997 for 
TDIU, based upon the findings from April 5, 1997 examination 
reports and after considering such reports to represent an 
informal claim for a TDIU.  See Dunne v. West, 11 Vet. App. 
462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  Among these findings were a VA orthopedic examiner's 
conclusions that the Veteran's back pain and his right knee 
pain significantly affected his activities of daily living 
and that the right knee and the back were significantly 
limiting his function; and a VA stomach examiner's findings 
that the Veteran would be unemployable due to joint and back 
problems and that, due to his high intake of antacid, he 
probably would not be able to work for anybody due to the 
severe symptomatology that he appeared to have.  

The Board must now determine if the evidence shows that a 
factually ascertainable increase in the service-connected 
disabilities occurred within the year prior to April 5, 1997, 
so as to support an earlier effective date for the TDIU 
rating.  During the period immediately prior to April 5, 
1997, the Veteran was service-connected for evaluation for a 
gastric ulcer with gastroesophageal reflux disease and 
anemia, and a right knee disability (both 20 percent 
disabling); right elbow traumatic arthritis and bursitis, and 
a deviated nasal septum (both 10 percent); and lumbosacral 
strain, a fracture of the right medial malleolus, hearing 
loss, and bilateral varicose veins (all zero percent).  While 
the Veteran did not meet the percentage standards of 
38 C.F.R. § 4.16(a) at that time, this does not exclude the 
possibility of being totally disabled on an extra-schedular 
basis under 38 C.F.R. § 4.16(b).  (The Board notes that 
several of these disabilities (ulcer, right knee, and low 
back) have since been assigned higher evaluations, and 
service connection for a pulmonary embolus, atrial 
fibrillation, and right lower extremity radiculopathy was 
established after April 5, 1997 and are not relevant to the 
current inquiry.)

The Board has further reviewed the claims file to ascertain 
whether an effective date prior to April 5, 1997 is warranted 
for the grant of TDIU.  In December 1983, the Veteran was 
granted service connection for several disabilities, with 
none rated higher than 20 percent disabling and with a 
combined rating of 40 percent.  Thereafter, he claimed 
increased disability in July 1985 due to his right knee 
disorder and in August 1985 for other service-connected 
disorders.  He informed the RO in June 1986 that he was 
undergoing right knee surgery and would be unable to work 
during his recuperation.  38 C.F.R. § 4.30 benefits were 
accordingly granted from May to September of 1986 in a July 
1986 rating decision.  This benefit was extended to October 
1986 in a December 1986 rating decision, based upon 
correspondence from the Veteran and medical reports 
indicating that additional time was needed for his 
recuperation.

In October 1994, the Veteran indicated that his condition had 
become worse.  In a July 1995 rating decision, the RO denied 
increased ratings for multiple disabilities.  The Veteran 
submitted an untimely Notice of Disagreement with this rating 
decision in September 1996.   See 38 C.F.R. § 20.302(a).  
Although he initially appealed the RO's determination that 
the appeal was untimely, he withdrew his appeal in December 
1996 and requested that his September 1996 Notice of 
Disagreement be accepted as a reopened claim.  The statements 
from September and December of 1996 do not suggest a claim 
for the highest rating possible, and there was no mention of 
unemployment or unemployability.  See Rice v. Shinseki, 22 
Vet. App. 447 (2009).  

In conjunction with the Veteran's new claim, treatment 
records were obtained, and VA examinations were conducted on 
April 5, 1997.  The treatment records from Orlando 
Orthopaedic Center show that the Veteran was seen beginning 
in June 1996 concerning a May 1996 job-related back injury 
for which he underwent endoscopic disc surgery in June 1996.  
The records reflect that he remained off work postoperatively 
until August 1996, when he returned to work on light duty 
with permanent work restrictions related to his back.  These 
records also indicate further treatment for his right knee 
disability in July 1996.  In an October 1996 medical 
statement, the Veteran was noted to be 25 percent disabled 
due to his then nonservice-connected cardiac disorder.  The 
records obtained from the Social Security Administration 
(SSA) include later records from Orlando Orthopaedic Center, 
with a reference in a treatment record to the Veteran having 
problems at work in early November 1996, and authorization 
for him to return to work in November 1996.  A psychological 
evaluation report for SSA in January 1997 indicates that he 
stopped working 1.5 to two months earlier.  A March 1997 
opinion from two non-VA doctors reflects that the Veteran 
could no longer participate in gainful employment of any type 
due to multiple medical problems.  The doctors, however, were 
not clear about which medical problems resulted in this 
status.

The Veteran was awarded SSA disability benefits on the basis 
of degenerative joint disease of the knees and for an 
affective disorder, with an assigned date of disability of 
May 29, 1996.  Notably, service connection is not in effect 
for a psychiatric disability.  This evidence does not show 
that the Veteran became unemployable during this time frame 
due solely to his service-connected disabilities, as the SSA 
award was based on nonservice-connected disability as well as 
service-connected disability.  

As directed in the Court's January 2009 decision, the Board 
requested both additional information from the Veteran and a 
VA medical opinion as to the date of onset of unemployability 
in the July 2009 remand.

In September 2009, the RO sent the Veteran a letter 
requesting additional information and evidence in conjunction 
with his claim, including an updated TDIU application and 
additional information as to salaries/wages, hours worked 
weekly, and the date that employment ended.  The Veteran did 
not respond to this letter in any manner.  In this regard, 
the Board notes that it is well-established that VA's duty to 
assist a claimant is not always a "one-way street."  A 
claimant seeking help cannot passively wait for it in those 
circumstances where he or she may or should have information 
that is essential in obtaining putative evidence.  See Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  Accordingly, in 
light of the Veteran's lack of a response to VA's efforts to 
assist him with the factual development of his claim, no 
further effort will be expended to assist the Veteran in this 
regard.  The claim must be evaluated solely on the evidence 
currently of record.  

The Veteran was subsequently afforded VA general medical, 
arteries and veins, orthopedic, and audiological examinations 
in December 2009.  

The examiner who conducted the VA general medical examination 
reviewed the claims file and cited the Veteran's service-
connected orthopedic (right knee, right ankle, and right 
elbow), low back, ulcer, nasal, arteries and veins, and 
hearing loss disabilities.  A comprehensive examination of 
the relevant body systems was conducted.  The examiner 
discussed the question of the date of onset of 
unemployability with both the Veteran and his wife, as his 
memory loss was noted.  The wife believed that the Veteran 
stopped working as a cook in 1995, quitting to pursue real 
estate.  He eventually decided that working in real estate 
was too taxing on his body, so he did not attempt to sale, 
list, go into the office, or work from home from February 
1996 until his resignation in May 1996.  The examiner noted 
that he was unable to determine the onset date without mere 
speculation because of medical records with conflicting dates 
and the Veteran's having memory loss and being "considered 
an unreliable historian."  The information provided was from 
the wife and was subjective. 

Similarly, the examiner who conducted the arteries and veins 
examination reviewed the claims file and found that it was 
not possible to say without speculation exactly when the 
Veteran lost his ability to earn a living from physical or 
sedentary work; he apparently last worked full-time in 1997 
and seemingly tried part-time positions in 1997 but was never 
able to keep up with them.  The examiner could not say 
without speculation whether the Veteran lost his ability to 
be employed prior to April 5, 1997.  Rather, the Veteran 
"seems satisfied today with that as the starting date," and 
the examiner found no purpose of trying to guess exactly when 
the Veteran was last able to work.

The orthopedic examiner also reviewed the claims file but 
found that the issue of unemployability could not be resolved 
without resort to mere speculation.  The examiner noted that 
the right ankle fracture was mild and would not render the 
Veteran unemployable.  Similarly, the right total knee 
arthroplasty was "fairly routine" and was unlikely to have 
rendered him unemployable.  Finally, the back condition was 
doubtful to have rendered the Veteran unemployable; however, 
the Veteran was an unreliable historian due to his poor 
memory.  Moreover, the Veteran's wife's accounts were 
subjective, and the medical evidence was conflicting.


Finally, the audiological examiner did not review the claims 
file, but audiological testing performed upon examination 
revealed the following pure tone thresholds (in decibels):



HERTZ



1000
2000
3000
4000
RIGHT
10
20
50
60
LEFT
15
30
65
70

The average pure tone thresholds (using the four 1000 to 4000 
frequencies) were 35 decibels in the right ear and 45 
decibels in the left ear.  Speech audiometry testing revealed 
speech recognition ability of 94 percent in the right ear and 
92 percent in the left ear.  Based on these findings, the 
examiner found that the Veteran's hearing loss did not render 
him unemployable, and "he stated he had no difficulties with 
his hearing this day."  

Also, the report of a February 2010 VA orthopedic 
examination, conducted by an examiner who reviewed the claims 
file, contains the opinion that the Veteran was employable 
"with right elbow arthritis/bursitis."

In reviewing the above examination reports, the Board is 
aware that the VA examiners did not address the question of 
the date of onset of unemployability due to service-connected 
disabilities with the degree of precision indicated in the 
July 2009 remand.  Moreover, the Board is cognizant of the 
recent decision of the United States Court of Appeals for 
Veterans Claims (Court) in Jones v. Shinseki, 23 Vet. App. 
382 (2010).  In that case, the Court found that an examiner's 
conclusion that a diagnosis or etiology opinion is not 
possible without resort to speculation can constitute a firm 
diagnosis or a conclusive opinion, although a "bald 
statement" as to speculation is "fraught with ambiguity."  
Before the Board can rely on an examiner's conclusion that an 
etiology opinion would be speculative, the examiner must 
explain the basis for such an opinion, or the basis must 
otherwise be apparent in the Board's review of the evidence 
(i.e., whether some additional testing or information is 
needed and possibly available).  It must be clear that the 
examiner has considered "all procurable and assembled 
data," by obtaining all tests and records that might 
reasonably illuminate the medical analysis.  

Here, the Board finds several reasons for determining that 
the VA examination reports from December 2009 meet the 
rigorous criteria of Jones.  First, the Court and Board 
acknowledged the lack of critical employment information in 
their remands, but the Veteran failed to respond to a 
September 2009 letter requesting such information.  Had that 
information been furnished, the examiners might have had a 
basis for providing more definitive answers to the question 
posed to them.  Second, the VA general medical and orthopedic 
examiners cited specific factors limiting their ability to 
render definitive opinions, notably the unreliability of the 
Veteran's reported history due to his memory loss and the 
subjective nature of his wife's own recollections.  Third, 
the Veteran did not provide further details during his VA 
arteries and veins examination, and the examiner in fact 
noted that the Veteran seemed satisfied with the assigned 
effective date.  Finally, while the audiological examiner did 
not review the claims file, the Veteran underwent further 
audiological testing and acknowledged that he had no hearing 
difficulties at that time.

Given the limitations posed in this case, notably the lack of 
complete information as to the Veteran's unemployability 
status and his fully documented inability to remember 
critical historical details, the Board finds that this is the 
type of case, contemplated by Jones, in which it would be 
reasonable for an examiner to conclude that a definitive 
opinion could not be provided without resort to speculation.  
In view of this and the otherwise total absence of findings 
of record to support unemployability due to the Veteran's 
service-connected disabilities prior to April 5, 1997, the 
preponderance of the evidence is against his claim for an 
earlier effective date for the grant of TDIU, and the claim 
must be denied.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the Veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the Veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

II.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-
23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 
3.159).  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. 
§ 3.159(b) as to the underlying TDIU claim was provided in 
June 2005.  Following the Board's July 2009 remand, the 
Veteran was furnished with a letter specific to the current 
claim in September 2009.  This letter included information 
about VA's practices in assigning disability evaluations and 
effective dates for those evaluations.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  The claim was later 
readjudicated in a March 2010 Supplemental Statement of the 
Case.  This course of action fulfills VA's notice 
requirements.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. 
Cir. 2007).  

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate this 
claim.  The RO has obtained records corresponding to relevant 
treatment described by the Veteran.  Additionally, the 
Veteran was afforded multiple VA examinations in December 
2009 that, in view of the factual limitations of this case 
described above, were fully adequate to ascertain whether 
unemployability arose prior to April 5, 1997.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  As noted above, one of 
those limitations is the relative unavailability of 
additional details as to the Veteran's employment history, a 
situation that might have been rectified to at least some 
extent had he responded to the RO's September 2009 letter.  
See Wood v. Derwinski, supra.  Under these circumstances, the 
Board also notes that the July 2009 Board remand instructions 
have been complied with to the extent possible.  See Stegall 
v. West, 11 Vet. App. 268, 270-71 (1998). 

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

Entitlement to an effective date prior to April 5, 2007 for 
the grant of TDIU is denied.



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


